Case 1:15-cr-00485-FB Document 125 Filed 08/27/20 Page 1 of 4 PageID #: 1637




UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK




 UNITED STATES OF AMERICA


                       -against-                                  ORDER

 NARAY PALANIAPPAN,                                           15 Cr. 485 (FB)
 #86225-053
                            Defendant.




BLOCK, Senior District Judge:

      The defendant’s motion for compassionate release is denied without

prejudice to renewal if circumstances change. In the meantime, the government

shall submit to the Court any information it is able to obtain regarding the decision

of the Bureau of Prisons (“BOP”) to release Paul Manafort.

      Moreover, as discussed at oral argument, the Court has some concerns about

the treatment the defendant is receiving at FCI Loretto. Accordingly, the Court is

scheduling a telephone conference for September 17, 2020, at _11AM, at which

time the Bureau of Prisons shall show cause why the Court should not enter the

proposed order attached hereto as Exhibit A. The government shall provide a copy
Case 1:15-cr-00485-FB Document 125 Filed 08/27/20 Page 2 of 4 PageID #: 1638




of this Order to the appropriate personnel at BOP and file a certificate of service

identifying same.

      SO ORDERED.


                                              /S/ Frederic Block
                                              Honorable Frederic Block
                                              United States District Judge
      Brooklyn, New York
      August _27_, 2020




                                          2
 Case 1:15-cr-00485-FB Document 125 Filed 08/27/20 Page 3 of 4 PageID #: 1639




UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK




  UNITED STATES OF AMERICA


                       -against-                           [PROPOSED] ORDER

  NARAY PALANIAPPAN,                                           15 Cr. 485 (FB)
  #86225-053
                            Defendant.




       ORDER DIRECTING THE BUREAU OF PRISONS TO PROVIDE
 NARAY PALANIAPPAN WITH A GLUCOSE MONITORING DEVICE AND
    ADDITIONAL MEDICAL SERVICES TO TREAT HIS DIABETES

      It is hereby ORDERED that the Bureau of Prisons shall forthwith provide

the defendant, NARAY PALANIAPPAN, a personal glucose monitoring device

and the necessary medical materials needed for the defendant to use the device

three to five times per day to check his blood glucose levels; and it is further

      ORDERED that the Bureau of Prisons shall immediately provide the

defendant, NARAY PALANIAPPAN, with diabetes education regarding the

proper management of his blood sugar levels and diabetic condition; and it is

further
Case 1:15-cr-00485-FB Document 125 Filed 08/27/20 Page 4 of 4 PageID #: 1640




      ORDERED that the Bureau of Prisons shall, as soon as practicable, have the

defendant, NARAY PALANIAPPAN, evaluated by a board-certified

endocrinologist with a sub-specialty in diabetes in order to determine what further

treatment is required.

Dated:       New York, New York
             August _______, 2020




                                             Honorable Frederic Block
                                             United States District Judge




CC: BY ECF TO ALL COUNSEL
    BY EMAIL AND FAX TO FCI LORETTO in Loretto, Pennsylvania




                                         2
